        Case 3:17-cv-00101-RDM Document 424 Filed 02/12/20 Page 1 of 1




February 12, 2020                                                                Daniel P. Kearney


VIA ECF AND E-MAIL                                                                  +1 202 663 6285 (t)
                                                                                    +1 202 663 6363 (f)
                                                                        daniel.kearney@wilmerhale.com
Hon. Thomas I. Vanaskie
JAMS, Inc.
1717 Arch Street, Suite 3810
Philadelphia, Pennsylvania 19103

       Re:    CFPB v. Navient Corp., et al., Case No. 3:17-cv-00101-RDM (M.D. Pa.)

Dear Judge Vanaskie:

        Pursuant to Special Master Order #68, WilmerHale is producing for in camera review
“all e-mails from [Dr. Xiaoling Ang’s] personal e-mail account from the date her employment
with the Consumer Financial Protection Bureau ended through August 1, 2017 that mention
‘Sallie Mae’ or ‘Navient.’” Doc. 421. Counsel for Dr. Ang transmitted the documents to
WilmerHale for production, and they are being produced with the understanding that they will
not be used for any purpose other than deciding the CFPB’s motion to disqualify Dr. Ang. The
documents have been filed under seal and are included as Exhibit 1 to this letter.




                                                         Sincerely,



                                                         /s/ Daniel P. Kearney
